EXHIBIT 10.1

 

RESTRICTED STOCK UNITS AGREEMENT

 

RESTRICTED STOCK UNITS GRANTED
UNDER THE 1998 IMS HEALTH INCORPORATED
NON-EMPLOYEE DIRECTORS’ STOCK INCENTIVE PLAN

 

This Restricted Stock Units Agreement (the Agreement) confirms the grant of
Restricted Stock Units (RSUs) as of                                (the Grant
Date) by the Compensation and Benefits Committee (the Committee) of the Board of
Directors of IMS Health Incorporated (the Company) as follows:

 

Participant Granted RSUs:

 

 

 

Number of RSUs Granted:

 

 

 

Scheduled Lapse Date:

 

 

The RSUs are granted under the 1998 IMS Health Incorporated Non-Employee
Directors’ Stock Incentive Plan (the Plan).  The RSUs are subject to all the
terms and conditions of the Plan, which is attached hereto and incorporated
herein by reference, and are subject to the terms and conditions of this
Agreement, including the Terms and Conditions attached hereto, which are
incorporated herein by reference.

 

Participant acknowledges and agrees that (i) until an RSU has become vested in
accordance with Section 2(a) hereof, such RSU will be subject to a risk of
forfeiture to the extent provided in Section 2 hereof, and (ii) until the later
of the time each RSU becomes vested or the end of any additional period of
deferral elected by Participant in accordance with Section 4 hereof, such RSU
shall be generally nontransferable, as provided in Section 3 hereof.

 

IN WITNESS WHEREOF, IMS Health Incorporated has caused this Agreement to be
executed by its officer thereunto duly authorized.

 

By the Company’s signature, and your acceptance of these RSUs (as described in
the attached Terms and Conditions), you and the Company agree to the terms of
this Agreement.  If you make any deferral election in this Agreement, you must
sign the Agreement and return it to the Executive Compensation & Equity Plans
Department by the date specified in the attached Terms and Conditions.

 

 

IMS HEALTH INCORPORATED

 

 

 

 

 

David M. Thomas

 

Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

Terms and Conditions

 

of Restricted Stock Units

 

1.                                       Restricted Stock Units

 

Each Restricted Stock Unit (RSU) represents a generally nontransferable,
conditional right to receive one share of the Company’s Common Stock (a Share)
at a specified future date, together with a right to Dividend Equivalents and
other rights, subject to the terms and conditions of the 1998 IMS Health
Incorporated Non-Employee Directors’ Stock Incentive Plan (the Plan) and this
Agreement.  RSUs are bookkeeping units, and do not represent ownership of Shares
or any other equity security. The Company shall maintain a bookkeeping account
for Participant (the Account) reflecting the number of RSUs then credited to
Participant hereunder as a result of this grant of RSUs and any crediting of
additional RSUs to Participant pursuant to payments equivalent to dividends paid
on Shares under Section 5 (Dividend Equivalents).  For purposes of this
Agreement, the term RSUs includes RSUs as to which the risk of forfeiture under
Section 2 has lapsed but which remain subject to deferral of settlement.

 

2.                                       Vesting and Forfeiture

 

(a)                                  RSUs granted hereunder shall vest (meaning
that the risk of forfeiture of such RSUs under this Section 2 shall lapse) at
the scheduled lapse date set forth on the cover page of this Agreement, except
that all RSUs shall vest on an accelerated basis upon the earliest of (i) the
termination of a Participant’s service as a director of the Company by reason of
death or Disability; (ii) the termination of a Participant’s service as a
director of the Company for any reason other than death or Disability if the
Committee (excluding any member thereof whose own RSU is at issue) has
specifically approved the accelerated vesting of the RSUs upon such termination
of service, or (iii) the occurrence of a Change in Control if the Committee has
specifically approved the accelerated vesting of the RSUs upon such Change in
Control.  Each RSU credited as a result of Dividend Equivalents on a forfeitable
RSU and any cash amount payable as Dividend Equivalents on a forfeitable RSU
under Section 5(a) shall vest at the time of vesting of the forfeitable RSU
which gives rise, directly or indirectly, to the crediting of such Dividend
Equivalent RSU or cash.  Each RSU credited as a result of Dividend Equivalents
on a then non-forfeitable RSU under Section 5(a) shall be fully vested and
non-forfeitable from and after the date of such crediting, and any cash amount
credited as Dividend Equivalents on a then non-forfeitable RSU shall be deemed
to be fully vested and non-forfeitable at the time it is credited and shall be
paid at the time of settlement.

 

(b)                                 In the event of Participant’s termination of
service as a director of the Company, all RSUs that are not vested at or prior
to the time of such termination shall be forfeited, unless otherwise determined
by the Committee.  Thus, upon termination of a Participant’s service as a
director of the Company for reasons other than death or Disability, unvested
RSUs generally will be forfeited.

 

3.                                       Nontransferability

 

Until the later of the time each RSU becomes vested or the end of any additional
period of deferral elected by Participant in accordance with Section 4 below,
such

 

--------------------------------------------------------------------------------


 

RSU shall not be transferable or assignable other than by will or by the laws of
descent and distribution or to a designated beneficiary in the event of
Participant’s death, and no such transfer shall be effective to bind the Company
unless the Committee shall have been furnished with a copy of such will or such
other evidence as the Committee may deem necessary to establish the validity of
the transfer.

 

4.                                       Settlement and Election to Defer
Settlement

 

RSUs granted hereunder, together with RSUs credited as a result of Dividend
Equivalents, shall be settled by delivery of one Share for each RSU being
settled.  Settlement of an RSU granted hereunder shall occur upon the lapse of
the risk of forfeiture of such RSU under Section 2, except settlement shall be
deferred in certain cases if so elected by Participant in accordance with this
Section 4.  Settlement of RSUs that directly or indirectly result from Dividend
Equivalents on RSUs granted hereunder shall occur at the time of settlement of
the granted RSU.

 

By filling out this Section 4, signing, and returning this Agreement to the
Executive Compensation & Equity Plans Department at least six months prior to
the Scheduled Lapse Date for any affected RSUs (or such other deadline as may be
specified by the Vice President, Global Human Resources), Participant may elect
to defer the date of settlement of RSUs.  An election hereunder shall be
effective only in the case of RSUs which, but for the election, would have been
settled more than six months after the filing of the election.

 

Check Only One:

 

o                                    I hereby elect to have my RSUs settled upon
the lapse of the risk of forfeiture under Section 2. (Note: This election will
apply if you do not return the Agreement to the Company or if you do not check
any box.)

 

o                                    I hereby elect to defer the settlement of
my RSUs until the first business day of month
                                          in the year               (subject to
accelerated settlement in the event of a Change in Control, my death or
Disability, or other termination of my service as a director of the Company).

 

o                                    I hereby elect to defer the settlement of
my RSUs until the termination of my service as a director of the Company for any
reason.  Termination of my service as a director of the Company includes my
death or Disability (subject to accelerated settlement in the event of a Change
in Control).

 

Any elective deferral will be subject to such additional terms and conditions as
the Committee may impose, including terms and conditions under the Company’s
1998 Non-Employee Directors’ Deferred Compensation Plan.

 

5.                                       Dividend Equivalents and Adjustments

 

(a)                                  Dividend Equivalents shall be paid or
credited on RSUs (other than RSUs that, at the relevant record date, previously
have been settled or forfeited) as follows:

 

(i)                                     Cash Dividends.  If the Company declares
and pays a dividend or distribution on Common Stock in the form of cash and the
record date for such cash dividend is prior to the settlement of the associated
RSU, then a Participant shall be entitled to dividend equivalents calculated at
the time of such settlement and credited and paid in cash at settlement, without
interest.

 

--------------------------------------------------------------------------------


 

(ii)                                  Non-Share Dividends.  If the Company
declares and pays a dividend or distribution on Common Stock in the form of
property other than Shares, then a number of additional RSUs shall be credited
to Participant’s Account as of the payment date for such dividend or
distribution equal to the number of RSUs credited to the Account as of the
record date for such dividend or distribution multiplied by the Fair Market
Value of such property actually paid as a dividend or distribution on each
outstanding Share at such payment date, divided by the Fair Market Value of a
Share at such payment date.

 

(iii)                               Common Stock Dividends and Splits.  If the
Company declares and pays a dividend or distribution on Common Stock in the form
of additional Shares, or there occurs a forward split of Common Stock, then a
number of additional RSUs shall be credited to Participant’s Account as of the
payment date for such dividend or distribution or forward split equal to the
number of RSUs credited to the Account as of the record date for such dividend
or distribution or split multiplied by the number of additional Shares actually
paid as a dividend or distribution or issued in such split in respect of each
outstanding Share.

 

(b)                                 The number of RSUs credited to Participant’s
Account shall be appropriately adjusted, in order to prevent dilution or
enlargement of Participants’ rights with respect to RSUs, to reflect any changes
in the outstanding Shares resulting from any event referred to in Section 9(a)
of the Plan, taking into account any RSUs credited to Participant in connection
with such event under Section 5(a) hereof.

 

6.                                       Other Terms Relating to RSUs

 

(a)                                  The number of RSUs credited to a
Participant’s Account shall include fractional RSUs calculated to at least three
decimal places, unless otherwise determined by the Committee.  Upon settlement
of RSUs, Participant shall be paid, in cash, an amount equal to the value of any
fractional share that would have otherwise been deliverable in settlement of
such RSUs, unless the Company arranges to deliver shares to an account of
Participant to which fractional shares may be credited without requiring the
Company to in fact issue a fractional share.

 

(c)                                  An individual statement of each
Participant’s Account will be issued to each Participant not less frequently
than annually.  Such statements shall reflect the amount of RSUs credited to
Participant’s Account, transactions therein during the period covered by the
statement, and other information deemed relevant by the Vice President of Global
Human Resources.  Such a statement may be combined with or include information
regarding other plans and compensatory arrangements relating to Participant.  A
Participant’s statements shall be deemed a part of this Agreement, and shall
evidence the Company’s obligations in respect of RSUs, including the number of
RSUs credited as a result of Dividend Equivalents (if any); provided, however,
that any statement containing an error shall not represent a binding obligation
to the extent of such error.

 

7.                                       Miscellaneous

 

(a)                                  This Agreement shall be legally binding
when executed by the Company and accepted by the Participant as described below,
provided that no deferral election of Participant will be binding unless
Participant has executed the Agreement and returned it to the Executive
Compensation & Equity Plans Department of the Company.

 

--------------------------------------------------------------------------------


 

(b)                                 This Agreement shall be binding upon the
heirs, executors, administrators and successors of the parties.  This Agreement
constitutes the entire agreement between the parties with respect to the RSUs,
and supersedes any prior agreements or documents with respect to the RSUs.  No
amendment, alteration, suspension, discontinuation or termination of this
Agreement which may impose any additional obligation upon the Company or impair
the rights of Participant with respect to the RSUs shall be valid unless in each
instance such amendment, alteration, suspension, discontinuation or termination
is expressed in a written instrument duly executed in the name and on behalf of
the Company and by Participant.

 

(c)                                  Any Beneficiary designation made by
Participant in accordance with this provision may be changed from time to time,
without the consent of any previously designated Beneficiary (but subject to any
spousal consent as may be required) by filing with the Executive Compensation &
Equity Plans Department a notice of such change.   The change of Beneficiary
designation shall become effective upon receipt by the Executive Compensation &
Equity Plans Department.  In the event Participant’s Beneficiary would otherwise
become entitled to a distribution hereunder, and all Beneficiaries designated by
Participant are not then living, or if no valid Beneficiary designation is in
effect, Participant’s estate or duly authorized personal representative shall be
deemed to have been designated by Participant.

 

(d)                                 Any provision for distribution in settlement
of Participant’s Account hereunder shall be by means of bookkeeping entries on
the books of the Company and shall not create in Participant or any Beneficiary
any right to, or claim against any, specific assets of the Company, nor result
in the creation of any trust or escrow account for Participant or any
Beneficiary.  Participant or any Beneficiary entitled to any distribution
hereunder shall be a general creditor of the Company.

 

(e)                                  Capitalized terms used in this Agreement
but not defined herein shall have the same meanings as in the Plan.  If there is
any conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of the Plan shall govern.

 

*  *  *  *  *

 

You do not need to do anything if you want to accept your RSUs on the terms set
out in this Agreement.  If you do not want to accept your RSUs on the terms set
out in this Agreement, please write to the Company at the address below, marking
your envelope to the attention of Kristin Johnson, no later than
                                        .

 

IMS Health

Executive Compensation & Equity Plans

660 W. Germantown Pike

Plymouth Meeting, Pennsylvania 19462

U.S.A.

 

Your RSUs will then be cancelled.  If you do not write to us telling us that you
do not want your RSUs by                                          , you will
have accepted your RSUs and agreed to the terms set out in this Agreement.

 

By signing below and returning this Agreement to the Executive Compensation &
Equity Plans Department, I elect to defer settlement of the RSUs until the
applicable date specified in Section 4, subject to earlier settlement in
accordance with Section 4 and the other terms of the Plan and this Agreement. 
(Note: If you do not wish to defer settlement past the Scheduled Lapse Date you
do not need to sign below and return this Agreement to the Executive
Compensation & Equity Plans

 

--------------------------------------------------------------------------------


 

Department.  You should retain a copy of this Agreement for your records.)

 

PARTICIPANT:

 

Date:

 

 

 

 

 

 

Print Name:

 

 

 

[For HR Use Only: Date Received by Executive Compensation & Equity Plans
Department:                        

 

--------------------------------------------------------------------------------

 